        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 1 of 19   1
     J1AKHUNC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 13 CR 521 (RA)

5    JOSEPH MANUEL HUNTER,

6                     Defendant.

7    ------------------------------x

8                                                   New York, N.Y.
                                                    January 10, 2019
9                                                   11:50 a.m.

10   Before:

11                            HON. RONNIE ABRAMS,

12                                                  District Judge

13
                                   APPEARANCES
14

15   GEOFFREY S. BERMAN,
          United States Attorney for the
16        Southern District of New York
     REBEKAH DONALESKI
17   EMIL BOVE
          Assistant United States Attorneys
18
     ARNOLD JAY LEVINE
19        Attorney for Defendant

20
     ALSO PRESENT:
21
     DAVID BERTAN, CJA Counsel
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 2 of 19       2
     J1AKHUNC

1              (Case called)

2              THE DEPUTY CLERK:     Counsel, please state your names

3    for the record.

4              MS. DONALESKI:      Good morning, your Honor.      Rebekah

5    Donaleski and Emil Bove, for the government.

6              THE COURT:    Hi.

7              MR. LEVINE:    Good morning, your Honor.       Arnold Levine,

8    for Mr. Hunter.

9              THE COURT:    Good morning, Mr. Levine.

10             Good morning, Mr. Hunter.

11             We are here today because I received a letter from

12   Mr. Levine back in December asking for a change-of-counsel

13   hearing as soon as possible.       I also received a letter from

14   Mr. Hunter's sister, which seemed to indicate that the primary

15   dispute -- I don't know if this is accurate or not -- was about

16   the return of firearms and personal property.          The government

17   responded with its position with respect to the property,

18   subsequent to that.

19             So, Mr. Levine, do you want to tell me where we are

20   now, from your perspective?       If you think at any point that you

21   need the government to leave the room, just let me know that,

22   or if Mr. Hunter wants to talk about something that he thinks

23   the government shouldn't be present for, let me know.

24             MR. LEVINE:    Your Honor, as you know, Mr. Hunter

25   emailed me back in the beginning of December telling me he


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 3 of 19           3
     J1AKHUNC

1    wanted a change-of-counsel hearing as soon as possible.             I

2    wrote the letter to your Honor.       Your Honor scheduled it.          I

3    was going to be away for the week your Honor scheduled it, so

4    we put it on today.

5              After the last court appearance, I went and visited

6    Mr. Hunter.    The discussions with Mr. Hunter seemed to focus on

7    the same three or four issues every time I go.          One of them is

8    the return of property.      That's a very big issue for him.

9              As I brought up before, it looks to me like, from

10   41(g), that that motion has to be brought in the district where

11   the property was seized, which is in Kentucky.          The property

12   was not used as evidence in this case.         As far as I knew, the

13   property at issue was still in Kentucky or Tennessee.

14             THE COURT:    Did you ever talk to David Patton?          I

15   think you mentioned you were going to reach out to him last

16   time.

17             MR. LEVINE:    I left two messages for him.        I never

18   heard back.    I know Mr. Patton is very busy, has his own very

19   high-profile death penalty case he's working on, plus running

20   the Federal Defenders, and the jobs as CJA, and speaking around

21   the you country, so I don't want to sound like I'm denigrating

22   Mr. Patton whatsoever --

23             THE COURT:    No, I understand.

24             MR. LEVINE:    -- but I did try to reach out to him

25   twice, and I didn't hear back.       I think I may have emailed him


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 4 of 19    4
     J1AKHUNC

1    also and didn't hear back.

2              But in the meantime, the government had responded, and

3    let me know, and let the Court know, they were going to be

4    seeking forfeiture of that same property.

5              THE COURT:    Right.

6              MR. LEVINE:    It seemed to me that it could be

7    addressed as part of the forfeiture in responding to their

8    forfeiture when they actually filed it.

9              THE COURT:    The government also indicated that it

10   intended to give back all the evidence that didn't have

11   evidentiary value, including the pink firearm and other items.

12             MR. LEVINE:    Right.    My understanding is that the main

13   focus of Mr. Hunter's concern was everything that was seized --

14   the other stuff that was seized in Kentucky that was never

15   considered as evidentiary.       I was expecting that we would just

16   focus on and respond when the government actually sought

17   forfeiture of it, that we can address it in that circumstance.

18             I don't know what the basis for the forfeiture is.         Of

19   course, they haven't filed any papers for forfeiture, as far as

20   I know, regarding that property.        Mr. Hunter doesn't want to

21   wait until then.     I think he's unhappy also with things that

22   I've told him, about issues I see in the case and preservation

23   issues and other things.      I haven't visited him very often, for

24   the same reasons I told your Honor before, that I didn't think

25   it was necessary -- one, when we speak, it tends to be about


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 5 of 19        5
     J1AKHUNC

1    the same three or four issues every time; and, second, this is

2    not preparation for trial, this is me having to review

3    everything that's already in the record in preparation for

4    appeal.   The sentencing, unfortunately, is, as far as I can

5    tell, set in stone, without any discretion, so I'm focusing not

6    really on creating a sentencing submission but on trying to

7    look at everything and prepare things for appeal.

8              Mr. Hunter's unhappy.      I have no interest in imposing

9    myself on him if he doesn't want me, your Honor.          If he'd like

10   new counsel, if your Honor is inclined to appoint new counsel,

11   I certainly have no objection to it.

12             THE COURT:    All right.

13             Mr. Hunter, do you want to be heard?

14             THE DEFENDANT:     Yes, ma'am.

15             THE COURT:    All right.    I'm happy to hear you out.

16             THE DEFENDANT:     Ma'am, this issue, as far as the

17   property and the firearms, goes back three and a half years.

18   This is not an unknown issue.       It has been brought up to the

19   Court several times.     So I don't understand what the problem

20   is.   But I'm going to go through the history so you're well

21   aware of it.

22             First of all, the prosecution was told about this

23   issue, person to person, in March 2015, maybe '16.           It's been

24   brought up to Judge Swain.      I personally wrote Judge Swain over

25   two years ago.    She sent a letter back and directed it to my


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 6 of 19        6
     J1AKHUNC

1    attorney to take care of.

2               My attorney, at that time, Mr. Kirton, he again

3    addressed the issue with the government in person, by emails,

4    received no response.      He then, after I wrote Judge Swain, he

5    sent them a memorandum, received no response.          Three months

6    after that, he sent them another memorandum, received no

7    response.

8               The last hearing, the government states they were

9    unaware of any requests.      That is ridiculous.

10              I asked Mr. Levine, the first 20 seconds that I met

11   him, to work on this issue.       He hasn't worked on it.      I brought

12   that to your attention in the last hearing, when he said he was

13   going to talk to some guy.      I sent him follow-up emails.        He

14   told me he left two messages that weren't returned.           That was

15   the extent of his service.

16              Also -- and you directed Mr. Levine to come and see

17   me.    He came to see me to hear my issues.       I asked him for

18   other things pertaining to my case, that I need for my defense.

19   I have never heard anything else from Mr. Levine, from that

20   day.

21              THE COURT:   Let me just stop you for one second.

22              Let me ask the government:      In your October 12th

23   letter, you said you notified defense counsel that the

24   government is willing to return all nonevidentiary personal

25   effects to Mr. Hunter's designee.        The government is willing to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 7 of 19     7
     J1AKHUNC

1    return a pink firearm belonging to Mr. Hunter's wife.           Finally,

2    the government intends to seek to forfeit the firearms

3    belonging to Mr. Hunter.

4               Have you actually returned any of this property?

5               MS. DONALESKI:    We provided the contact information

6    for the agent that Mr. Hunter says we need to contact in order

7    to effectuate that transfer, and no one has reached out to the

8    agent.

9               THE COURT:    Mr. Levine, did you reach out to the

10   agent?    You know that this is obviously very important to

11   Mr. Hunter.    And if you got that information -- put aside the

12   firearms that the government is seeking to forfeit, and that

13   will be part of the sentencing proceeding in this matter.

14   Agreed?    I think we all agree on that.

15              So, with respect to the other evidence, did you get

16   that information, contact information about the agent, and

17   reach out to the agent?

18              MR. LEVINE:    I have the letter, but my focus has

19   been -- well, Mr. Hunter's focus has always been on the other

20   items, not those evidentiary items.        His sister implied to me

21   that she had done something to get those items back, the ones

22   that -- the pink firearm and --

23              THE COURT:    That she has gotten them back since she

24   wrote the letter?

25              MR. LEVINE:    His sister implied to me she had done


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 8 of 19        8
     J1AKHUNC

1    something to get that back, she had been contacting people, but

2    the focus had been on all the other firearms, not -- that

3    doesn't seem to be an issue for Mr. Hunter.          Mr. Hunter is

4    primarily concerned with all those other firearms that are in

5    Kentucky that were seized, not the things that are in New York.

6              THE DEFENDANT:     Your Honor, my issue is all of my

7    property, period.     That's --

8              THE COURT:    What the government had -- look, some of

9    it, as you understand, is in Kentucky, and a motion needs to be

10   filed there to get that back, but some of it, the government

11   has just indicated and indicated back in October, it's willing

12   to give back now.     It seems like it's not particularly

13   difficult to have someone reach out to the agent.           Maybe your

14   sister already did that.

15             THE DEFENDANT:     My sister has contacted the agent that

16   did the inventory, who, by the way, left the firearms off the

17   inventory sheet for some unknown reason.         But she contacted the

18   agent, and he says he has no idea where they are.

19             Now, I thought there would be a chain of evidence log

20   or something in the federal government, but, apparently,

21   there's not.

22             But there are two other issues:        First of all, the

23   Supreme Court has ruled that the firearms will be returned to

24   my family, and that case was -- my previous attorney had that

25   case.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 9 of 19            9
     J1AKHUNC

1               Second issue:    You previously ruled that one of my

2    codefendants' firearms be returned to him.         So why aren't my

3    firearms being returned to me, along with my other property,

4    when the Supreme Court has already upheld that issue?

5               THE COURT:   All right.

6               So, Mr. Levine, what would you propose now?

7               Look, Mr. Hunter, as you know, this is a complicated

8    case, and I think we want to move forward with it.           I

9    understand that you want to deal with these issues with respect

10   to your property, but we have a sentencing coming up, you have

11   an appeal after that, you've got a new attorney for trial.               I

12   appointed Mr. Levine after trial, and it's going to take a lot

13   of time for someone new to get up to speed.

14              So the question is:     Does it really make sense?       Is

15   there such a breakdown between you and Mr. Levine, that he

16   can't remain on as your attorney at this point?

17              THE DEFENDANT:    Mr. Levine has wasted five months of

18   my time.    I haven't seen Mr. Levine.      Mr. Levine hasn't

19   addressed any issues with me.       He does not discuss anything

20   he's doing with me, other than saying that he's reviewing the

21   case and taking notes.      That is not proper counsel.       He wasted

22   five months of my time.      Not only that, he didn't do the

23   first -- I asked him to do one thing.        He didn't do it.       He

24   left two phone messages.

25              THE COURT:   Mr. Levine, again, I don't want to delay


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 10 of 19       10
     J1AKHUNC

1    this and get someone new, but do you feel like you could

2    address Mr. Hunter's issues in the next few weeks?          We have a

3    sentencing coming up.     I believe it's February 15th.        Have you

4    worked on the sentencing submission?        Have you been working on

5    the appeal?    Are you in a position to represent him?

6              MR. LEVINE:    Oh, I'm sorry, I thought --

7              THE COURT:    Yes.

8              MR. LEVINE:    Your Honor, certainly, working on the

9    appeal involves reviewing the record and the transcripts and

10   all that.   So I'm drafting a brief.       He hasn't even been

11   sentenced yet.    Of course, once he is, I'll file what needs to

12   be filed, and then request from the Second Circuit the amount

13   of time I need to file the principal brief.

14             As for taking care of the property that's in Kentucky,

15   as I said before, if it needs to be filed in Kentucky, I'm not

16   admitted to practice in Kentucky.       I don't know how to get a

17   motion filed in Kentucky right now, since I'm not admitted

18   there and I don't know anybody who is admitted there.

19             I was going to address the government's position on

20   the forfeiture, and Mr. Hunter doesn't want to wait till they

21   file the forfeiture.

22             THE COURT:    With respect, Mr. Hunter, to the firearms

23   that the government is seeking to forfeit, that is something

24   that is going to be part of the sentencing before me.           So we're

25   going to address that pursuant to the law, but --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 11 of 19      11
     J1AKHUNC

1              THE DEFENDANT:     Your Honor, that's why I asked for a

2    hearing, because I want it addressed prior to that, because the

3    government has a habit of showing up and making statements that

4    aren't true, and nobody's providing any facts.          That's why I

5    wanted the information known before that time, because I'm not

6    so naive to wait until the last day, when anybody is going to

7    say whatever they want to say, and you are not going to know

8    the truth.

9              THE COURT:    All right.

10             Does the government want to be heard at all?

11             MS. DONALESKI:     Judge, this would be Mr. Hunter's

12   fourth lawyer in a year.      Nothing that we've heard at any of

13   the conferences before your Honor has established a breakdown

14   in communications.     It simply established that Mr. Hunter is

15   unhappy with how certain things are.

16             Mr. Levine has put in five months of work into

17   preparing for a sentencing, as to which your Honor has no

18   discretion, and preparing for posttrial motions, as to which

19   your Honor has denied them as to the codefendants.

20             The government's position is:       It's time for this case

21   to proceed to sentencing.      We'll deal with the forfeiture

22   issues at sentencing and, as I've stated, at this conference

23   and in the letter to your Honor in October, we are more than

24   willing to give back the --

25             THE COURT:    Is there a way you can help facilitate


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 12 of 19          12
     J1AKHUNC

1    this process?    I have to say, it's very frustrating from my

2    end.   This seems like there are certain items that there is

3    going to be an issue about with respect to forfeiture.              I'll

4    deal with them at sentencing.

5              But with respect to the other items, I understand that

6    there are some that are in Kentucky and need to be dealt with

7    there.   I can help you, Mr. Levine, reach out to David Patton

8    to make sure that he calls you back and sees if anyone there

9    can assist.    If there's a need for government funding in that

10   respect, just let me know.

11             But with respect to the evidence that's in the

12   government's possession that does not have evidentiary value

13   that you're willing to turn over, I just want to make sure that

14   he gets it.

15             MS. DONALESKI:     We've tried, your Honor.      There are

16   rules and regulations governing handing over firearms, and

17   handing over property.      So, in order to do that, Mr. Hunter's

18   designees need to come forward and request that.          That has not

19   happened.   I have --

20             THE COURT:    Mr. Hunter's?     Say that again.

21             MS. DONALESKI:     Designees.

22             So whoever is purported -- whether it's his wife, his

23   sister, whoever is legally the person that can help the firearm

24   and can accept the property, I will provide the contact

25   information again to Mr. Levine.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 13 of 19        13
     J1AKHUNC

1              THE COURT:    Tell me what he needs to do to designate

2    one person as a designee.       Can he say it orally today?         Does he

3    need to submit a letter?      What does he need to do to formally

4    designate someone?

5              MS. DONALESKI:     Your Honor, I'm not personally aware

6    of, in this case, the DEA's requirements for releasing a

7    firearm or for releasing personal property.         That's why, as

8    I've suggested to the Court and Mr. Levine, it makes the most

9    sense for Mr. Hunter's designee, whether it's his wife or his

10   sister, to reach out to the agent and see what they need in

11   order to release the firearm, which I believe belongs to Diana

12   Hunter, not Mr. Hunter's sister but his wife, and then his

13   other personal property, including papers and records that were

14   seized from him.

15             So, again, I'm happy to provide that contact

16   information yet again to Mr. Levine.

17             THE COURT:    Okay.

18             MS. DONALESKI:     We're standing by willing to make this

19   work.   We just need someone to reach out to us to do it.

20             THE COURT:    So, Mr. Levine, look, I'm not convinced,

21   Mr. Hunter, that there's such a breakdown in communications

22   with you and Mr. Levine, but I understand your frustration, so

23   what I want to do is set a timeline of times things need to get

24   done so that we're not here again.

25             Mr. Levine, what I'd like you to do is, I'd like you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 14 of 19   14
     J1AKHUNC

1    to reach out to this DEA agent today to find out what you need

2    to do.   I want you to reach out to the DEA agent, let's just

3    say by tomorrow -- I'm going to look at the calendar -- and

4    then I want a letter from you a week from today on what the

5    progress is with respect to the property that the government

6    has in its possession that it's not seeking to forfeit, namely,

7    the firearms.    Okay?

8              I think you should be able to get that property,

9    figure out who is his designee, how you get it -- it doesn't,

10   frankly, seem that complicated -- and I want this done by next

11   Friday, the 18th, and I want you to submit a letter to me by

12   then.

13             I'll reach out to David Patton myself.         I want a

14   letter, also, updating me on what's going to happen with

15   respect to efforts to obtain the property that's down in

16   Kentucky, also by the 18th.

17             So, basically, I want you to reach out to the DEA

18   agent by tomorrow, and I want a status letter by the 18th.

19   Okay?

20             MR. LEVINE:    Yes, your Honor.

21             THE COURT:     All right.

22             Does that make sense, Mr. Hunter?

23             THE DEFENDANT:     No, ma'am, it doesn't.

24             First, my sister has reached out to all my previous

25   attorneys as well as Mr. Levine, regarding this property issue.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 15 of 19       15
     J1AKHUNC

1    My sister reached out to the agent that did the inventory.          For

2    the government to say they have no -- I don't know what their

3    position is -- they don't know who to return the firearms to,

4    because all that information was included in the memorandum

5    sent to the government, so that's just false.         False.    It is

6    false, your Honor.

7              THE COURT:    You want your property back, so I'm trying

8    to help make that happen.      It seems like that's your big

9    problem with Mr. Levine.

10             THE DEFENDANT:     No, my other problem -- I haven't had

11   any counsel, so what Mr. Levine has done, I'm unaware of.

12             THE COURT:    Would it be helpful if he came to visit

13   you this week?

14             THE DEFENDANT:     No.   Why?   Why would he come and visit

15   me now, when he didn't visit me the last -- he came three

16   times, for a total of two hours and 15 minutes in the last five

17   months.

18             THE COURT:    I think, from his perspective -- look,

19   this is not pretrial, this is posttrial.         There's a

20   mandatory --

21             THE DEFENDANT:     I have no faith in these attorneys

22   that I've been assigned, because I've seen their performance.

23   I know the things they didn't work on.        I'm not going to sit by

24   and not see this guy and not hear anything from him, and put

25   all of my trust in him to defend my life, because that's what


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 16 of 19     16
     J1AKHUNC

1    it is, it's my life.     No, it's not going to work like that.

2    They're going to counsel me, they're going to go over the

3    issues with me, and they're going to answer my questions, and

4    they're going to work on the things I ask them to work on.

5    That is counsel.     Not seeing Mr. Levine, not hearing from him,

6    not getting answers, not getting the stuff I requested, that's

7    not counsel.    The problem is not with me, your Honor.         And

8    you've seen, for a fact, the previous attorney, who just quit.

9              THE COURT:    Look, right now we're focused on whether

10   or not there is such a breakdown in your relationship with

11   Mr. Levine that he can't adequately represent you.

12             THE DEFENDANT:     I don't want to see Mr. Levine.

13             THE COURT:    You don't have a right in a criminal

14   case --

15             THE DEFENDANT:     I have the right to counsel, your

16   Honor.

17             THE COURT:    You have a right to adequate counsel,

18   absolutely, but you need someone who's going to provide

19   effective assistance of counsel.

20             Mr. Levine is working on your case.        He has

21   represented that he's reviewing the trial transcript, he's

22   preparing both for sentencing and for appeal.         That's what

23   another lawyer would do at this stage - would review the trial

24   transcript, would meet with you, would prepare for the

25   sentencing, and would prepare for the appeal.         If I appointed a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 17 of 19     17
     J1AKHUNC

1    new lawyer today, that's what that lawyer would do as well.

2              So, again, the question is:       Has your relationship,

3    your communications, with Mr. Levine broken down to such an

4    extent that he can't represent you adequately?

5              THE DEFENDANT:     Mr. Levine hasn't came to see me

6    regarding the appeal issue.

7              THE COURT:    Well, you haven't been sentenced yet, in

8    fairness, as to the appeal.

9              THE DEFENDANT:     He hasn't came to see me about my

10   sentencing memorandum.      He hasn't contacted me in any way,

11   shape or form regarding this case.        That's all I can say, your

12   Honor.   He hasn't.

13             Have you?

14             MR. LEVINE:    Yes, I've been to visit you, and I

15   communicated with you by email.

16             THE COURT:    Have you visited him since the last

17   hearing we had?

18             MR. LEVINE:    I did, your Honor.      I didn't visit him

19   since he last emailed me asking for the change-of-counsel

20   hearing, because I put in for the change-of-counsel hearing as

21   soon as possible, so I didn't go and see him again after that.

22   That was the second time he asked for a change of counsel.

23             THE COURT:    Do you think that there is a conflict

24   between you and Mr. Hunter, that results in a total lack of

25   communication between you, such that you can't adequately


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 18 of 19     18
     J1AKHUNC

1    represent him going forward?

2              MR. LEVINE:    Judge, I think his expectations versus my

3    expectations of what needs to be done seem to be different, and

4    he seems to -- perhaps there's another attorney who will be

5    able to give him what he really wants out of this.          As I said,

6    where my focus is on this case, in not being pretrial, I'm

7    focused on what's already been done.        I have had discussions

8    with him about what issues would be raised on appeal.           It's the

9    same three or four issues basically we focus on each time.

10             I've told him there are other issues I see that I

11   don't think are preserved properly, which will change the way

12   things are examined on appeal.       And I know I got an email from

13   his sister after that, saying that I went and told him that we

14   were going to lose, which is not what I had said, but I know

15   things get lost in translations, like a telephone game three or

16   four people removed.

17             Like I said before, Judge, he seems to be adamant.         I

18   have never asked to get off cases.        I'm not asking to get off

19   the case.   If Mr. Hunter will be better served by somebody

20   else, I have no objection for him having other counsel.

21             THE COURT:    It seems, Mr. Hunter, that, in your view,

22   things have broken down to such an extent with Mr. Levine -- is

23   that right, that things have broken down to such an extent --

24   if he came to visit you more often and worked on this property

25   issue, do you think you could move forward with him as your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:13-cr-00521-RA Document 675 Filed 02/11/19 Page 19 of 19       19
     J1AKHUNC

1    attorney?

2              THE DEFENDANT:     That's all I asked, your Honor.

3              THE COURT:    All right.

4              So, Mr. Levine, I'm going to ask you to do that.            I'm

5    going to keep you on the case.       I don't think it makes sense to

6    appoint someone new.     I already set a schedule for you to get

7    back to me about the property issue.        I'm going to ask you to

8    go and visit Mr. Hunter more often.        I'd like you to visit him

9    before you write me that letter on the 18th, talk about the

10   sentencing, which is coming up in February, talk about what you

11   see are going to be the issues on appeal.         I know the

12   sentencing hasn't taken place yet, but I really do want you to

13   visit him more often and try and improve communications with

14   him.   But I don't think that there's been such a breakdown that

15   it's necessary for me to appoint a new lawyer at this time.

16             So I look forward to getting that letter on the 18th.

17             I'm going to ask the government to cooperate in

18   whatever way you can to help facilitate this process.           All

19   right?   Thank you.    We are adjourned.

20                                    * * *

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
